The plaintiffs motion to vacate the Superior Court order for bond as prayed is denied. This case is remanded to the *874Superior Court with the direction that said court conduct a hearing on the amount of bond to be required herein and, based upon the evidence adduced at said hearing and any other appropriate factor, reconsider its previous order for bond in this case. Upon conclusion of said hearing, the papers in this case shall be returned to this court forthwith.
Mr. Justice Weisberger did not participate.
Z. Hershel Smith, for petitioner. William J. Gallogly, for respondent.